t c memo united_states tax_court arlie g curry jr petitioner v commissioner of internal revenue respondent docket no filed date arlie g curry jr pro_se elizabeth downes for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge john j pajak pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_183 unless otherwise indicated all section numbers refer to the internal_revenue_code for the taxable_year in issue and all rule numbers refer to the tax_court rules_of_practice and procedure the court agrees with and adopts the special trial judge's opinion which is set forth below opinion of the special_trial_judge pajak special_trial_judge this case is before the court on respondent's motion to dismiss for failure to state a claim upon which relief can be granted filed pursuant to rule respondent determined deficiencies in and additions to petitioner's federal income taxes as follows year deficiency dollar_figure big_number additions to tax under sec_6651 dollar_figure big_number the deficiency for the year was based on respondent's determination that petitioner failed to report wage income of dollar_figure and interest_income of dollar_figure and on respondent's disallowance of a partnership loss in the amount of dollar_figure the deficiency for the year was based on respondent's determination that petitioner failed to report wage income of dollar_figure the additions to tax under sec_6651 were based on respondent's determination that petitioner's failure_to_file timely income_tax returns for the years and was not due to reasonable_cause petitioner resided in tulsa oklahoma when his petition was filed for clarity and convenience our findings_of_fact and opinion have been combined after receiving the statutory_notice_of_deficiency in this case petitioner sent a letter to the court requesting information this letter was filed as a petition the court ordered petitioner to file an amended petition and he did so in his amended petition petitioner stated that he disagrees with the tax deficiencies for the years and as set forth in the alleged notice_of_deficiency dated date a copy of which is attached and identified as exhibit a petitioner went on to state petitioner denies all deficiencies and all addition sic to the alleged tax a b c d the alleged notice_of_deficiency issued is not a true and or proper notice_of_deficiency there are no math errors i have no liability for a non-master file tax i am not a non-resident alien foreign_corporation foreign_partnership or foreign_estate_or_trust respondent subsequently filed a motion to dismiss for failure to state a claim upon which relief can be granted pursuant to rule thereafter the court issued an order calendaring respondent's motion for hearing and also directing petitioner to file a proper second amended petition before the hearing specifically the court directed petitioner to file a second amended petition setting forth with specificity each error allegedly made by respondent in the determination of the deficiencies and separate statements of every fact upon which the assignments of error are based petitioner timely filed his second amended petition with the court in addition to allegations virtually identical to those in his amended petition petitioner added the following in his second amended petition the facts upon which the petitioner relies as the basis of petitioner's case are as follows a b c d e the alleged notice_of_deficiency is not a true and or proper notice_of_deficiency agency entries made in the administration of petitioner's tax account are to be posted to the internal revenue system of records treasury ir sec_24 individual_master_file with transaction code no transaction code indicating that a true and or property notice_of_deficiency has be sic sent to the petitioner has been posted to the petitioner's individual_master_file the petitioner requested an administrative hearing with an internal revenue appeals officer in accordance with the commissioner's instructions published in the internal_revenue_manual the internal_revenue_manual was promulgated in accordance with sec_7801 sec_7802 and sec_7805 the petitioner was charged with an excise_tax violation a non-master file tax as indicated on his non-master file transcript the petitioner is not involved in any activities resulting in excise_tax liabilities at the hearing on respondent's motion petitioner made an oral motion to continue which was denied as untimely under rule petitioner presented no other argument if the commissioner determines a deficiency in income_tax the commissioner is authorized to send a notice_of_deficiency by certified or registered mail to the taxpayer sec_6211 and sec_6212 sec_301_6211-1 and sec_301_6212-1 proced admin regs a taxpayer ha sec_90 days days if addressed to a person outside the united_states from the mailing of a notice_of_deficiency within which to file a petition with the tax_court challenging the determined tax_liability sec_6213 sec_301_6213-1 proced admin regs this is the route petitioner chose to follow we find that the notice_of_deficiency in this case complies with the applicable statutes and reject petitioner's contentions as to its validity sec_61 provides that gross_income means all income from whatever source derived including but not limited to compensation_for services gains derived from dealings in property interest dividends and pensions petitioner's contention that he is not subject_to taxation and therefore not liable for income taxes is without merit the short answer to petitioner's assertions is that he is not exempt from federal_income_tax 82_tc_403 in his amended petition and in his second amended petition petitioner makes tax_protester arguments that have been repeatedly rejected by this court and others as inapplicable or without merit see eg 848_f2d_1007 9th cir affg tcmemo_1987_225 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir we see no need to repeat these discussions here rule b and provides in pertinent part that the petition in a deficiency action shall contain clear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency or liability and clear and concise lettered statements of the facts on which petitioner bases the assignments of error we agree with respondent that petitioner's petition does not allege any justiciable error with respect to respondent's determinations in the notice_of_deficiency and alleges no justiciable facts in support of any error as required by rule b and accordingly respondent's motion to dismiss will be granted and decision will be entered for respondent next on the court's own motion we impose a penalty under sec_6673 sec_6673 provides in pertinent part that whenever it appears to the tax_court that proceedings before it have been instituted or maintained by the taxpayer primarily for delay or the taxpayer's position in such proceeding is frivolous or groundless the court may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure we hold that petitioner has instituted and maintained this action primarily for delay and that petitioner's position in this proceeding is frivolous and groundless accordingly in our decision we will require petitioner to pay to the united_states a penalty of dollar_figure an appropriate order and decision will be entered
